Determination unanimously confirmed and petition dismissed, without costs. Memorandum: Complainant seeks review pursuant to section 298 of the Executive Law (L 1984, ch 83) of the determination of the State Division of Human Rights dismissing his complaint which alleged that respondent employer discriminated against him in a matter of employment because of his disability. The Division representatives conducted an adequate investigation of the complaint and there is a rational basis in the record for the determination of no probable cause (State Div. of Human Rights v New York State Drug Abuse Control Comm., 59 AD2d 332; see, also, State Div. of Human Rights v Oswald Hof BrauHaus, 91 AD2d 865; Meachem v New York State Human Rights Appeal Bd., 87 AD2d 813). (Proceeding pursuant to Executive Law, § 298.) Present — Hancock, Jr., J. P., Doerr, Boomer, Green and O’Donnell, JJ.